 In the Matter of HENRY A.BESTER,JR, AND J. ALVEY LONG, CO-PARTNERS, D/B/A NEW YORK CENTRALIRONWORKSandCONGRESSOF INDUSTRIAL ORGANIZATIONSCaseNo. 5-R-2286.-Decided June 12, 1946Messrs. David W ByronandH. A.Poole,ofHagerstown,Md., forthe Company.Messrs. Frank J.BenderandRobert J.Brylke,of Baltimore,Md.,for the CIO.Mr.William C.Waldecker,of Baltimore,Md.,Mr.Earl A.Rider,ofHagerstown,Md., andMr.LutherM. Mill-r,of Sharpsburg, Md.,for the A. F. L.Mr Robert J. Freehling,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon a petition duly filed by Congress of Industrial Organizations,herein called the CIO, alleging that a question affecting commercehad arisen concerning the representation of employees of Henry A.Bester, Jr., and J. Alvey Long, Co-partners, d/b/a New York CentralIronWorks,Hagerstown,Maryland, herein called the Company,'the National Labor Relations Board provided for an appropriate hearingupon due notice before George L. Weasler, Trial Examiner. The hearingwas held at Hagerstown, Maryland, on May 7, 1946. The Company,theC. I. 0., and International Association of Bridge, Structural andOrnamental Iron Workers, Shopmen's Local Union 603, A. F. L., hereincalled the A. F. L., appeared and participated. All parties were affordedfull opportunity to be heard, to examine and cross-examine witnesses,and to introduce evidence bearing on the issues. The Trial Examiner'srulingsmade at the hearing are free from prejudicial error and arehereby affirmed. All parties were afforded opportunity to file briefs withthe Board.1The name of the Company appearsas amended at the hearing.68 N L R. B, No. 79.568 NEW YORK CENTRAL IRON WORKS569FINDINGS OF FACTI.THE BUSINESS OF THE COMPANYHenry A.Bester,Jr., and J. Alvey Long, Co-partners, doing businessasNew York Central Iron Works, are engaged in the operation of asteelplate fabricating plant at Hagerstown,Maryland. In 1945, theCompany purchased raw materials valued in excess of $150,000, of whichapproximately 75 percent represented shipments from sources outsidethe State of Maryland. During the same period, the Company manu-factured and distributed finished products valued in excess of $250,000,of which approximately 75 percent represented shipments to customersoutside the State.The Company admits, and we find, that it is engaged in commercewithin themeaning oftheNational Labor Relations Act.IT.THE ORGANIZATIONSINVOLVEDCongress of Industrial Organizations is a labor organization admittingto membership employees of the Company.International Association of Bridge, Structural and Ornamental IronWorkers, Shopmen's Local Union 603, affiliated with the AmericanFederation of Labor, is a labor organization admitting to membershipemployees of the Company.III.THEQUESTION CONCERNING REPRESENTATIONBy letter datedMarch 9, 1946, the CIO advised the Companythat it represented a majority of the Company's production and main-tenance employees, and requested a conference to initiate collective bar-gaining negotiations.The Company, by letter dated March 11, 1946,declined to participate in a conference on the ground that the CTOdid not represent a majority of these employees and, furthermore, that theCompany was a party to an existing collective bargaining agreementwith the A. F. L. covering this unit. The CIO filed its petition onMarch 11, 1946.The Company and the A. F. L. have been in collective bargainingrelationships with respect to the production and maintenance employeessince 1942.The most recent contract was executed on June 20, 1945,and is to expire on June 20, 1946. The contract is renewable auto-matically from year to year, unless either party serves written notice ofdesired changes at least 90 days prior to any anniversary date. On 570DECISIONS OF NATIONAL LABOR RELATIONS BOARDMarch14, 1946, the A.F. L., in accordance with the above provisions,served written notice of desired changes on the Company; and on March20, 1946,the Company also served'such notice on theA. F. L. Neitherparty asserts that the agreementisa barto the present proceeding.Inasmuch as the CIOgave notice of its rival claim and fileditspeti-tion in advance of the effective automatic renewal notice date of thecontract,and, further,because the parties theretoserved timelywrittennotices of desired changes,it is clear that the contract cannot operateas a bar to a current determination of representatives 2We find that a question affecting commerce has arisen concerning therepresentation of employees of the Company,within the meaning ofSection 9(c) and Section 2 (6) and(7) of the Act.IV.THE APPROPRIATE UNITThe CIO seeks a unit of all production and maintenance employeesof the Company, including the watchman, but excluding clerical em-ployees and supervisors. This unit is similar to that covered by thecollective bargaining contract referred to above, except for the requestedinclusion of the watchman. The Company and the A. F. L. agree gen-erally as to the composition of the unit sought by the CIO, exceptthat they would exclude the watchman.The Company employs one watchman, who is neither armed, uni-formed, nor deputized.He is hourly paid, like the production and main-tenance employees, and works at night, after the normal operations ofthe plant have ceased. In addition to policing the Company's property,his duties include sweeping the office, answering the phone, tending thefires, and checking the water, lights and gates. In accordance with thestipulation of the A. F. L. and the Company, watchmen were specificallyexcluded from the bargaining unit of production and maintenance em-ployees established by the Board on December 23, 1941, and for whichthe A. F. L. became the certified bargaining representative .3 The recordindicates that in all collective bargaining agreements entered into bythe above parties, watchmen have continued specifically to be excluded.In accordance with well-established principles of the Board, we shall notdisturb the established contract unit and shall, therefore, exclude thewatchman from the unit .4We find that all production and maintenance employees of the Com-pany excluding the watchman, clerical employees, and all supervisory3Matter ofMatthewsManufacturing Company,65 N. L. R. B. 601.8Matter of New YorkCentral IronWorks, Hagerstown,Maryland,37 N. L.R. B. 894; 38N L. R. B. 978.4Matter of Petersen& Lytle,60N.L.R. B 1070, andMatter of Mountain States PowerCompany,64 N. L.R. B. 34. NEW YORK CENTRAL IRON WORKS571employees5with authority to hire, promote, discharge, discipline, orotherwise effect changes in the status of employees, or effectively recom-mend such action, constitute a unit appropriate for the purposes of collec-tive bargaining within the meaning of Section 9 (b) of the Act.V.THE DETERMINATION OF REPRESENTATIVESWe shall directthat the question concerning representation whichhas arisen be resolved by an electionby secretballot among employeesin the appropriate unit who were employed during the pay-roll periodimmediately preceding the date of Direction of Election herein, subjectto the limitations and additions set forth in the Direction.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor Relations Act,and pursuant to Article III, Section 9, of National Labor RelationsBoard Rules and Regulations - Series 3, as amended, it is herebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Henry A. Bester,Jr.,and J. Alvey Long, Co-partners, d/b/a New York Central IronWorks, Hagerstown, Maryland, an election by secret ballot shall be con-ducted as early as possible, but not later than thirty (30) days fromthe date of this Direction, under the direction and supervision of theRegional Director for the Fifth Region, acting in this matter as agentfor the National Labor Relations Board, and subject to Article III,Sections 10 and 11, of said Rules and Regulations, among employeesin the unit found appropriate in Section IV, above, who were employedduring the pay-roll period immediately preceding the date of this Direc-tion, including employees who did not work during said pay-roll periodbecause they were ill or on vacation or temporarily laid off, and includingemployees in the armed forces of the United States who present them-selves in person at the polls, but excluding those employees who havesince quit or been discharged for cause and have not been rehired orreinstated prior to the date of the election, to determine whether theydesire to be represented by Congress of Industrial Organizations, orby International Association of Bridge, Structural and Ornamental IronWorkers, Shopmen's Local Union 603, A. F. L., for the purposes ofcollective bargaining, or by neither.CHAIRMAN HERZOG took no part in the consideration of the aboveDecision and Direction of Election."We herebyadopt the agreement of the parties at the hearingthat theplantmanager,plant superintendent,plant engineer,and foremen are supervisory employees and should beexcluded from the unit.